IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW JONES,                            §
                                          §      No. 377, 2017
          Plaintiff Below,                §
          Appellant,                      §      Court Below—Superior Court of the
                                          §      State of Delaware
          v.                              §
                                          §      C.A. No. S17C-07-013
DR. ANIS AHMED and                        §
CONNECTIONS COMMUNITY                     §
SUPPORT PROGRAMS,                         §
                                          §
          Defendants Below,               §
          Appellees.                      §

                               Submitted: October 5, 2017
                               Decided:   October 31, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER

          This 31st day of October 2017, it appears to the Court that:

          (1)    On September 18, 2017, the appellant, Matthew Jones, filed a notice of

appeal from the Superior Court’s order dated August 9, 2017, dismissing his civil

complaint against Dr. Anis Ahmed and Connections Community Support Programs.

On its face, Jones’ notice of appeal was untimely filed.

          (2)    Under Supreme Court Rule 6, a notice of appeal in a civil case must be

received by the Clerk of this Court1 no later than thirty days after the order sought



1
    Del. Supr. Ct. R. 10(a).
to be reviewed was entered on the trial court’s docket.2 In this case, the order dated

August 9, 2017 was entered on the Superior Court’s docket on August 9, 2017.

Therefore, any appeal from the order was required to be filed in this Court on or

before September 8, 2017. Jones’ notice of appeal was not received for filing until

September 18.

       (3)     On September 19, 2017, the Clerk issued a notice under Supreme Court

Rule 29(b) directing Jones to show cause why the appeal should not be dismissed

for Jones’ failure to file the notice of appeal within thirty days of August 9, 2017.3

Jones filed a response to the notice to show cause on October 5, 2017. He contends

that the notice of appeal “was timely filed within 30 calendar days,” but he is

mistaken. Jones’ notice of appeal was received by the Clerk on September 18, 2017,

forty days after the August 9 order was entered on the Superior Court’s docket.

       (4)     The Court’s power to exercise its appellate jurisdiction rests upon the

perfecting of an appeal within the time fixed by law.4 An appellant’s pro se status

does not excuse a failure to comply strictly with the Court’s jurisdictional

requirements.5 Unless an appellant can demonstrate that the failure to file a timely



2
  Del. Supr. Ct. R. 6(a)(i). See 10 Del. C. § 148 (providing that “[n]o appeal from the Superior
Court in a civil action shall be received or entertained in the Supreme Court” unless the notice of
appeal is filed in the Office of the Clerk within 30 days after the Superior Court’s judgment).
3
  Del. Supr. Ct. R. 29(b).
4
  Carr v. State, 554 A.2d 778, 779 (Del. 1989). Dupree v. State, 2014 WL 3511160 (Del. July 14,
2014) (citing Fisher v. Biggs, 284 A.2d 117, 118 (Del. 1971)).
5
  Mason v. State, 2010 WL 3603588 (Del. Sept. 15, 2010) (citing Carr v. State, 554 A.2d at 779).
                                                2
notice of appeal is attributable to court-related personnel, an untimely appeal cannot

be considered.6

         (5)     In this case, Jones does not claim, and the record does not reflect, that

his failure to file a timely notice of appeal is attributable to court-related personnel.

Consequently, this case does not fall within the exception to the general rule that

mandates the timely filing of a notice of appeal.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




6
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                   3